DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US 2005/0150898 – hereinafter Young).
Re Claims 7:
Young discloses a napkin dispenser, comprising: a plurality of outer walls; a front wall (at 84) extending between said outer walls (near 34, near 35) and having a dispensing aperture (73); and an end wall (near 33) disposed opposite said front wall (at 84), wherein: said outer walls, front wall, and end wall jointly define a storage volume of the dispenser for storing a stack of napkins therein (see paragraph [0028]), said dispensing aperture (73) is shaped to permit extraction of napkins from the stack in the storage volume, and said end wall (near 33) has an arcuate outer surface configured to cause the dispenser to wobble if the dispenser is stood on said arcuate outer surface (see Figs. 2 and 9), (see Figs. 1-11).  Examiner notes the device is capable of wobbling if stood on its rear.
Re Claim 8:
Young discloses wherein said arcuate outer surface of said end wall is shaped to cause the dispenser to wobble only along one dimension if the dispenser is stood on said arcuate outer surface (see Fig. 2) (Examiner notes the structure will fall to a side if stood up and not in multiple other dimensions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2014/0319164 – hereinafter Wilson) in view of Young.
Re Claims 1 and 3-6:Wilson discloses a napkin dispenser (see Abstract) comprising: a casing (1) including a plurality of outer walls (3, 4) and an end wall (2) extending between said outer walls (3, 4) and jointly defining a close-ended generally tubular structure (see Fig. 1); a drawer (at 7) having a pair of sidewalls (8, 9), a bottom wall (31) extending between said sidewalls (8,9) (see Figs. 2 and 3A-3B), and a front wall (7) joining said sidewalls (8, 9) and bottom wall (31), said pair of sidewalls (8,9), bottom wall (31), and front wall (7) jointly defining a storage volume of said drawer (at 7) (see Figs. 3A-3B), said drawer (at 7) being configured for releasable coupling with said casing (1) and configured for selective slidable movement into and out of said casing (1) (see Fig. 2), said front wall (7) including a dispensing aperture (11); a platen (14) disposed in said drawer (at 7) (see Fig. 2), said platen (14) having a paper-engaging surface for engaging a stack of napkins stored in said storage volume of said drawer (at 7); and a biasing element (15) coupled to said platen (14) and configured to urge said platen (14) toward said front wall (7), but fails to teach said platen being disposed in said drawer so as maintain said paper-engaging surface in an orientation oblique relative to said bottom wall of said drawer during slidable movement of said drawer relative to said casing.
Young teaches a platen (54) being disposed in a drawer so as to maintain a paper-engaging surface in an orientation oblique relative to a bottom wall of said drawer (see Fig. 9) (see Figs. 1-14).  Re Claim 3: Young teaches wherein an end wall has an arcuate outer surface (see Fig. 2) configured to cause a dispenser to wobble if the dispenser is stood on said arcuate outer surface (see Fig. 2).  Re Claim 4: Young teaches wherein said arcuate outer surface (see Fig. 2) of said end wall is shaped to cause the dispenser to wobble only along one dimension (Examiner notes the structure will fall to a side if stood up as obvious to one of ordinary skill in the art).  Re Claim 5: Young teaches wherein a front wall (84) of a drawer is arcuate (see Fig. 9), and said oblique orientation of said paper-engaging surface relative to said bottom wall is substantially the same as an orientation of a plane circumscribing respective top and bottom junctures of said arcuate front wall with said sidewalls (see Fig. 9).  Re Claim 6: Young teaches wherein an oblique orientation is such that said paper-engaging surface defines an angle of about 105 degrees relative to said bottom wall of said drawer (see Fig. 9 and paragraph [0039].  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wilson with that of Young to allow for optimal positioning of products for dispensing purposes using an alternative pushing means.  Examiner notes the combination would be capable of providing an orientation oblique relative to a bottom wall of said drawer during slidable movement of said drawer relative to said casing by way of the corresponding pusher of Young being used in combination with the housing of Wilson, resulting, in a predictable configuration which would not require additional inventive skill. Examiner further notes that one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Young and further in view of Paul Francis Tramontina (US 2002/0179624 – hereinafter Tramontina).
Re Claim 2:
Wilson in view of Young discloses the device of claim 1, but fails to teach wherein said sidewalls of said drawer include a plurality of tabs disposed along a top region of said sidewalls for longitudinally supporting the stack of napkins and hinder pivotal movement of the stack, a remainder of each of said sidewalls being free of tabs.
Tramontina further in view teaches wherein sidewalls (16) of a (housing) include a plurality of tabs (52) disposed along a top region of said sidewalls (16) for longitudinally supporting a stack of napkins and hinder pivotal movement of the stack, a remainder of each of said sidewalls being free of tabs (see Figs. 1 and 7), (see Figs. 1-9).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wilson in view of Young with that of Tramontina to impeded flow and reduce forces on a stack for dispensing purposes.     
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young.
Re Claim 9:
Young discloses the device of claim 7, but fails to specifically teach wherein said arcuate outer surface has a radius of curvature greater than about 350 degrees.
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Young, Walter K. Owens (4,239,127 – hereinafter Owens), Smiley et al. (US 2005/0199643 – hereinafter Smiley), and Wallenius et al. (US 2018/0354667 – hereinafter Wallenius).
Re Claims 10-13:
Wilson discloses a napkin dispensing system comprising: a dispenser for storing and dispensing individual napkins from a stack thereof, said dispenser having (a) a casing (1) including a plurality of outer walls (3, 4) and an end wall (2) extending between said outer walls (3, 4) and jointly defining a close-ended generally tubular structure (see Fig. 1), (b) a drawer (at 7) having a pair of oppositely disposed sidewalls (8, 9), a bottom wall (31) extending between said sidewalls (8,9), and an arcuate front wall (7) having a dispensing aperture (11) and joining said sidewalls (8, 9) and bottom wall (31) (see Fig. 3A), said pair of sidewalls (8,9), bottom wall (31), and arcuate front wall (7) jointly defining a storage volume of said drawer (at 7), said drawer (at 7) being configured for releasable coupling with said casing (1) and configured for selective slidable movement into and out of said casing (1) (see Figs. 1-5B), (c) a platen (14) disposed in said drawer (at 7), said platen having an engaging surface (at 14) for engaging a stack of napkins stored in said storage volume of said drawer (at 7), and (d) a biasing element (15) coupled to said platen (14) and configured to urge said platen (14) toward said front wall (7) (see Fig. 2), and a stack of interfolded napkins in said storage volume of said drawer (at 7) (see paragraph [0002]), wherein: said dispensing aperture (11) has an elongated shape and includes a length dimension and a width dimension, said dispensing aperture has a centrally located section and a pair of slotted sections (end sections) each extending from said centrally located section (see Fig. 1) (see Figs. 1-8B), but fails to teach said platen having a substantially flat paper- engaging surface for engaging a stack of napkins stored in said storage volume of said drawer, said platen being disposed in the drawer so as maintain said substantially flat paper-engaging surface in a substantially constant oblique orientation relative to said bottom wall of said drawer during slidable movement of said drawer relative to said tubular structure, the oblique orientation being substantially the same as an orientation of a plane circumscribing respective top and bottom junctures of the arcuate front wall with the side walls, said plane being also oblique relative to the bottom wall of the drawer; said stack having a generally rectangular footprint, said rectangular footprint including a length not exceeding about 115 mm and a width not exceeding about 95 mm, said centrally located section has a length no greater than about 40 mm, and each of said slotted sections has a width no greater than about 13 mm.
Young teaches a platen (54) being disposed in a drawer so as maintain a substantially flat-engaging surface in a substantially constant oblique orientation relative to a bottom wall of said drawer the oblique orientation being substantially the same as an orientation of a plane circumscribing respective top and bottom junctures of an arcuate front wall with the side walls, said plane being also oblique relative to the bottom wall of the drawer (see Fig. 9), (see Figs. 1-14).  Re Claims 11 and 12: Young teaches wherein said end wall has an arcuate outer surface configured to cause said dispenser to wobble if said dispenser is stood on said arcuate outer surface (see Fig. 2).  Re Claim 13: Young does not teach wherein said arcuate outer surface of said end wall has a radius of curvature greater than about 350 degrees, however, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wilson with that of Young to allow for optimal positioning of products for dispensing purposes using an alternative pushing means.  Examiner notes the combination would be capable of providing an oblique orientation relative to a bottom wall of said drawer during slidable movement of said drawer relative to a tubular structure by way of the corresponding pusher of Young being used in combination with the housing of Wilson, resulting, in a predictable configuration which would not require additional inventive skill.
Owens teaches said platen having a substantially flat paper- engaging surface (32).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wilson with that of Young and Owens so as to provide an alternative follower means design choices as commonly known within the art.  Examiner notes the combination would be capable of providing for engaging a stack of napkins stored in said storage volume of said drawer by way of using the platen of Owens in the device combination of Wilson without additional inventive skill needed.
Smiley teaches each of a slotted sections has a width no greater than about 13 mm (see paragraph [0023]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wilson with that of Young, Owens, and  Smiley so as to provide particular design choice as known within the art.  Examiner notes that Wilson in view of Young, Owens, and  Smiley fails to teach a centrally located section has a length no greater than about 40 mm, however, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use. Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Wallenius teaches a stack having a generally rectangular footprint, said rectangular footprint including a length not exceeding about 115 mm and a width not exceeding about 95 mm (see paragraph [0103].  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Wilson with that of Young, Owens, Smiley, and Wallenius to provide a particular stack design choice for a given dispenser.  Examiner notes that  one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651